SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

805
CA 14-02145
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JOSEPH MASCIA, INDIVIDUALLY
AND IN HIS CAPACITIES AS TENANT MEMBER OF
BUFFALO MUNICIPAL HOUSING AUTHORITY BOARD OF
COMMISSIONERS AND CANDIDATE FOR REELECTION AS A
TENANT MEMBER OF BUFFALO MUNICIPAL HOUSING
AUTHORITY BOARD OF COMMISSIONERS,
PETITIONER-RESPONDENT,

                     V                                              ORDER

LEAGUE OF WOMEN VOTERS OF BUFFALO/NIAGARA, INC.,
RESPONDENT,
BUFFALO MUNICIPAL HOUSING AUTHORITY, ET AL.,
RESPONDENTS-APPELLANTS.


KAVINOKY COOK LLP, BUFFALO (LAURENCE K. RUBIN OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

JOSEPH G. MAKOWSKI, BUFFALO, FOR PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (Shirley Troutman, J.), entered June 25,
2014 in a CPLR article 78 proceeding. The judgment, among other
things, directed respondents to reinstate petitioner as a candidate
for reelection to the position of Tenant Member.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   June 19, 2015                           Frances E. Cafarell
                                                   Clerk of the Court